DETAILED ACTION
This is a non-final Office action in response to the RCE filed 02/01/2021.

Status of Claims
Claims 1-14 and 16-25 are pending;
Claims 1, 4, 6, 8, 9, 12, 18, and 20 are currently amended; claims 2, 3, 5, 7, 10, 11, 13, 14, 16, 17, and 21-23 were previously presented; claim 15 has been cancelled; claim 19 is original; claims 24 and 25 have been withdrawn;
Claims 1-14 and 16-23 are rejected herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The applicant's submission filed 02/01/2021 has been entered.

Response to Arguments
The applicant's arguments with respect to Chuang (US 2005/0082453 A1) have been fully considered but they are not persuasive.  In particular, the applicant argues that "Chuang does not indicate that its bracket assembly provides inadequate securement of the display monitor" (remarks, page 10, lines 6-8) and "a person of ordinary skill in the art would not have been motivated to modify Chuang's bracket assembly… because Chuang already teaches a better securement of the display monitor" (remarks, page 10, lines 15-20).  The Examiner respectfully disagrees as Chuang expressly states that "[w]hile the invention herein disclosed has been described by means of specific embodiments, numerous modifications and variations could be made thereto by those skilled in the art without departing from the scope and spirit of the invention set forth in the claims" (Chuang: paragraph 0021, lines 1-5).  Therefore, one of ordinary skill in the art would appreciate that Chuang is modifiable as long as there is applicable teaching from the prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang (US 2005/0082453 A1) in view of Yamamori et al. (US 10,663,108 B2), hereinafter Yamamori, Chian (US 6,400,560 B1), and Attkisson (US 3,636,669).
Regarding claim 18, Chuang discloses a bracket assembly (1, 2, fig 5) for mounting a display monitor (3, fig 6) to a support structure (4, fig 6), the bracket assembly comprising: a back plate (22, fig 4) having a plurality of mounting elements (221, fig 4) for receiving fasteners (41, fig 6) to mount the back plate to the support structure (see Figures 4-6); a first back plate extension (24, fig 4) disposed along one side of said back plate; a front plate (11, fig 4) configured to releasably attach to the back plate (see Figures 4-6), the front plate having a plurality of mounting holes (111, fig 4) for receiving fasteners (112, fig 4) to mount the front plate to the display monitor (see Figures 4-6); a first front plate extension (12, fig 4) disposed along one side of said front plate; a contact area (120, fig 5, see annotation, the overlapping contact area between the first front plate extension 12 and the first back plate extension 24) formed by said first front plate extension overlapping said first back plate extension, the contact area being configured to transfer a weight of the display monitor to the support structure (see Figures 5 and 6); and a volume (25, fig 4) at least partially enclosed by said front plate, said back plate, said first front plate extension, and said first back plate extension (see Figure 5) for housing an electronic component between the display monitor and the support structure (see Figures 5 and 6, the volume 25 is capable of housing an top side thereof to provide for insertion and removal of the electronic component into and out of the volume (see Figures 4 and 5, the volume 25 is capable of providing for insertion and removal of the electronic component of the appropriate size into and out of the volume 25).

    PNG
    media_image1.png
    792
    624
    media_image1.png
    Greyscale






[AltContent: textbox (120 – Contact Area)][AltContent: connector]


Chuang does not disclose the bracket assembly, (1) wherein the plurality of mounting elements are a plurality of mounting fixtures, wherein the plurality of mounting fixtures and the plurality of mounting holes are arranged according to VESA standard; (2) wherein the volume is open on a bottom side thereof to provide for insertion and removal of the electronic component into and out of the volume; (3) wherein the first back plate extension is angled in an upward direction as the first back plate extension projects from the back plate, and the first front plate extension is angled in a downward direction as the first front plate extension projects from the front plate.


    PNG
    media_image2.png
    765
    591
    media_image2.png
    Greyscale














Chuang and Yamamori are analogous art because they are at least from the same field of endeavor, i.e., support assemblies.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the back plate (Chuang: 22, fig 4) with a plurality of mounting fixtures (Yamamori: 31, fig In re Japikse, 86 USPQ 70.
With respect to the missing limitations (2) above, Chian teaches a bracket assembly (23, 26, fig 2) comprising: a back plate (23a, fig 2, see annotation, the back plate of the block 23) configured to mount to a support structure (21, fig 2); a first back plate extension (23b, fig 2, see annotation, the right lateral extension of the block 23); a front plate (26a, fig 2, see annotation, the front plate of the frame 26) configured to releasably attach to the back plate (see Figures 2 and 3) and configured to mount to a display monitor (25, fig 2); a first front plate extension (26b, fig 2, see annotation, the upper wall of the frame 26) disposed along one side of said front plate; a second front plate extension (26c, fig 2, see annotation, the left lateral wall of the frame 26); a third front plate extension (26d, fig 2, see annotation, the right lateral wall of the frame 26); and a volume (26e, fig 2, see annotation, the empty space defined by the frame 26) at least partially enclosed by said front plate, said first front plate extension, said second front plate extension, and said third front plate extension (see Figures 2 and 3); wherein said first front plate extension is arranged above said first back plate extension (see 

    PNG
    media_image3.png
    876
    626
    media_image3.png
    Greyscale

[AltContent: textbox (26d – Third Front Plate Extension)][AltContent: connector]

[AltContent: textbox (26b – First Front Plate Extension)][AltContent: connector]
[AltContent: connector][AltContent: textbox (26a – Front Plate)]
[AltContent: arrow][AltContent: textbox (26c – Second Front Plate Extension)][AltContent: connector]

[AltContent: textbox (26e – Volume)]
[AltContent: connector]
[AltContent: connector][AltContent: textbox (23a – Back Plate)]
[AltContent: textbox (23b – First Back Plate Extension)]



Chian is analogous art because it is at least from the same field of endeavor, i.e., support assemblies.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to invert the orientation of the bracket assembly (Chuang: 1, 3, fig 5), such that the fixed support (Chuang: 2, fig 5, inverted) is to be mounted to the display monitor (Chuang: 3, fig 6), the removable In re Einstein, 8 USPQ 167.
Chuang, as modified by Yamamori and Chian as discussed above, teaches a bracket assembly (Chuang: 1, 2, fig 5, inverted) for mounting a display monitor (Chuang: 3, fig 6) to a support structure (Chuang: 4, fig 6), the bracket assembly comprising: a back plate (Chuang: 11, fig 4, inverted) having a plurality of mounting fixtures (Chuang: 221, fig 4, In re Einstein, as modified by, Yamamori: 31, fig 10) arranged according to VESA standard (Yamamori: col 10, lines 13 and 14, In re Japikse) for receiving fasteners (Yamamori: 15, fig 10) to mount the back plate to the support structure (Chuang: see Figures 4-6; Yamamori: see Figure 10); a first back plate extension (Chuang: 12, fig 4, inverted) disposed along one side of said back plate; a front plate (Chuang: 22, fig 4, inverted) configured to releasably attach to the back plate (Chuang: see Figures 4-6, inverted), the front plate having a plurality of mounting holes (Chuang: 111, fig 4, In re Einstein) arranged according to VESA standard (Yamamori: col 10, lines 13 and 14, In re Japikse) for receiving fasteners (Chuang: 112, fig 6) to mount the front plate to the display monitor (Chuang: see Figures 4-6); a first front plate extension (Chuang: 24, fig 4, inverted) disposed along one side of said front 








[AltContent: connector][AltContent: textbox (24 – First Front Plate Extension)]
    PNG
    media_image4.png
    887
    568
    media_image4.png
    Greyscale

[AltContent: textbox (120 – Contact Area)]
[AltContent: connector]
    PNG
    media_image5.png
    755
    595
    media_image5.png
    Greyscale

[AltContent: connector]
[AltContent: textbox (26 – Second and Third Front Plate Extensions)][AltContent: connector]



[AltContent: connector]

[AltContent: connector][AltContent: textbox (12 – First and Second Back Plate Extensions)]

[AltContent: textbox (Inverted Figures 4 and 5 of Chuang)]

Chuang, as modified by Yamamori and Chian as discussed above, does not teach the missing limitations (3) above, i.e., wherein the first back plate extension is angled in an upward direction as the first back plate extension projects from the back plate, and the first front plate extension is angled in a downward direction as the first front plate extension projects from the front plate.
Attkisson teaches a bracket assembly (see Figure 10) comprising: a back member (124, fig 10); a first back member extension (140, fig 10, the one on the left side in Figure 10); a second back member extension (140, fig 10, on the right side in Figure 10); a front member (102, fig 102) configured to releasably attach to the back 

    PNG
    media_image6.png
    581
    698
    media_image6.png
    Greyscale











Attkisson is analogous art because it is at least from the same field of endeavor, i.e., support assemblies.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form each of the first and second back plate extensions (Chuang: 12, fig 4, inverted) with a slanted upper surface (Attkisson: 144, fig 10) and form the first front plate extension (Chuang: 24, fig 4, inverted, see annotation) with a slanted lower surface (Attkisson: 116, fig 11), such that the first back plate extension is angled in an upward direction as the first back plate 
Regarding claim 19, wherein the mounting fixtures are configured to mount the back plate to a boom arm (Yamamori: see Figure 10, the mounting fixtures 31 have the configurations to mount the back plate 11 to a boom arm).
Regarding claim 20, the bracket assembly comprising a second back plate extension (Chuang: 12, fig 4, inverted), said second back plate extension is disposed on an opposite side of the back plate relative to said one side along which said first back plate extension is disposed (Chuang: see Figure 4, inverted), and wherein an under surface of the first front plate extension is configured to contact an edge surface of each back plate extension (Chuang: see Figures 4 and 5, inverted; Attkisson: see Figure 11).
Regarding claim 21, the bracket assembly comprising a second front plate extension and a third front plate extension (Chuang: 26, fig 4, inverted, see annotation, the two lateral side walls of the support 2) on the front plate, wherein the second and third front plate extensions mate with the first and second back plate extensions (Chuang: see Figures 4 and 5, inverted).
Regarding claim 22, the bracket assembly comprising at least one lock (Chuang: 122, fig 4, inverted) that secures the front plate against detaching from the back plate by reducing movement of the front plate extensions away from the back plate extensions (Chuang: see Figures 4 and 5, inverted).
Regarding claim 23, wherein: at least one of the first and second back plate extensions has a first key hole (Chuang: 121, fig 4, inverted); at least one of the second and third front plate extensions has a second key hole (Chuang: 21, fig 4, inverted), which aligns with the first key hole when the front and back plates are connected (Chuang: see Figures 4 and 5, inverted); and the lock is a fastener (Chuang: 122, fig 4, inverted) that is insertable into the key holes (Chuang: see Figures 4 and 5, inverted).

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang (US 2005/0082453 A1) in view of Chian (US 6,400,560 B1) and Attkisson (US 3,636,669).
Regarding claim 1, Chuang, as modified by Chian and Attkisson (see above discussions with respect to claim 18, also see annotation on page 11 of the current Office action), teaches a bracket assembly (Chuang: 1, 2, fig 5, inverted) for mounting a display monitor (Chuang: 3, fig 6) to a support structure (Chuang: 4, fig 6), the bracket assembly comprising: a back plate (Chuang: 11, fig 4, inverted) configured to mount to the support structure (Chuang: see Figures 4-6); a first back plate extension (Chuang: 12, fig 4, inverted) disposed along one side of said back plate; a front plate (Chuang: 22, fig 4, inverted) configured to mount to the display monitor (Chuang: see Figures 4-6); a first front plate extension (Chuang: 24, fig 4, inverted) disposed along one side of 
Regarding claim 2, wherein the contact area is formed between an over surface of the first back plate extension and an under surface of the first front plate extension (Chuang: see Figures 4 and 5, inverted; Attkisson: see Figure 11).
Regarding claim 3, wherein the contact area is formed between an edge surface of the first back plate extension and an under surface of the first front plate extension (Chuang: see Figures 4 and 5, inverted; Attkisson: see Figure 11).

Regarding claim 4, wherein the edge surface of the first back plate extension is angled in the upward direction from an upper edge of the back plate to more securely hold the display monitor (Chuang: see Figures 4 and 5, inverted; Attkisson: see Figure 11).
Regarding claim 5, the bracket assembly further comprising a second back plate extension (Chuang: 12, fig 4, inverted), wherein an under surface of the first front plate extension is configured to contact an edge surface of each back plate extension (Chuang: see Figures 4 and 5, inverted; Attkisson: see Figure 11).
Regarding claim 6, wherein the second back plate extension is on an opposite side of the back plate relative to said one side along which said first back plate extension is disposed (Chuang: see Figures 4 and 5, inverted).
Regarding claim 7, wherein the first front plate extension is on an upper edge of the front plate (Chuang: see Figure 4, inverted).
Regarding claim 8, wherein the first back plate extension is angled in the upward direction from an upper edge of the back plate to more securely hold the display monitor (Chuang: see Figures 4 and 5, inverted; Attkisson: see Figure 11).
Regarding claim 9, wherein the first front plate extension is angled in the downward direction from an upper edge of the front plate (Chuang: see Figures 4 and 5, inverted; Attkisson: see Figure 11).
Regarding claim 10, the bracket assembly comprising a second front plate extension and a third front plate extension (Chuang: 26, fig 4, inverted, see annotation, the two lateral side walls of the support 2) disposed on said front plate for positioning the front plate on the back plate, wherein said volume is more enclosed by said second and third front plate extensions (Chuang: see Figures 4 and 5, inverted).
Regarding claim 11, wherein the first front plate extension is disposed between the second and third front plate extensions (Chuang: see Figure 4, inverted).
Regarding claim 12, the bracket assembly further comprising a second back plate extension (Chuang: 12, fig 4, inverted), said second back plate extension is disposed on an opposite side of the back plate relative to said one side along which said first back plate extension is disposed (Chuang: see Figure 4, inverted); wherein an under surface of the first front plate extension is configured to contact an edge surface of each back plate extension (Chuang: see Figures 4 and 5, inverted; Attkisson: see Figure 11); and wherein the second and third front plate extensions are configured to overlap the first and second back plate extensions (Chuang: see Figures 4 and 5, inverted).
Regarding claim 13, the bracket assembly further comprising: a cutout (Chuang: 21, fig 4, inverted) formed in at least one of the second and third front plate extensions; an aperture (Chuang: 121, fig 4, inverted) formed in at least one of the first and second back plate extensions; wherein the aperture aligns with the cutout to provide a ventilation opening for providing air flow into and out of the volume when the front plate is connected to the back plate (Chuang: see Figure 4, inverted, the aperture 121 and the cutout 21 are capable of providing a ventilation opening for providing air flow into and out of the volume 25 when the front plate 22 is connected to the back plate 11 with only one fastener 122, which is spaced apart from the aperture 121 and the cutout 21 by about a width of the volume 25).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chuang (US 2005/0082453 A1) in view of Chian (US 6,400,560 B1), Attkisson     (US 3,636,669), and Chang (US 2008/0186669 A1).
Regarding claim 14, Chuang, as modified by Chian and Attkisson (see above discussions with respect to claim 18), teaches the bracket assembly, wherein at least one of the first and second back plate extensions includes a fastener (Chuang: 122, fig 4, inverted).
Chuang, as modified by Chian and Attkisson (see above discussions with respect to claim 18), does not explicitly teach the bracket assembly, wherein the fastener is adapted for securing the electronic component within the volume.
Chang teaches a bracket assembly (10, 20, figs 1 & 4) comprising: a bracket (10, fig 1) having a bracket extension (10a, fig 1, see annotation, a lateral wall extension of the bracket 10) and a volume (11, fig 1); and an electronic component (20, fig 4) housed within the bracket; wherein the bracket extension includes a fastener (paragraph 0015, lines 3-7, the screw) for securing the electronic component within the volume of the housing (see Figure 4, see paragraph 0015, lines 3-7).

    PNG
    media_image7.png
    543
    463
    media_image7.png
    Greyscale





[AltContent: textbox (10a – Bracket Extension)][AltContent: connector]

.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chuang (US 2005/0082453 A1) in view of Chian (US 6,400,560 B1), Attkisson     (US 3,636,669), and L'Henaff et al. (US 6,953,895 B2), hereinafter L'Henaff.
Regarding claim 16, Chuang, as modified by Chian and Attkisson (see above discussions with respect to claim 18), does not teach the bracket assembly, further comprising a cable fixture attached to the back plate extension.
L'Henaff teaches a bracket assembly (29, 200, fig 13) comprising: a back plate (29a, fig 13, see annotation, the back plate of the enclosure 29); a back plate extension (29b, fig 13, see annotation, the lateral wall extension of the enclosure 29); and a cable fixture (200, fig 13) attached to the back plate extension.




    PNG
    media_image8.png
    698
    573
    media_image8.png
    Greyscale



[AltContent: connector][AltContent: textbox (29a – Back Plate)][AltContent: connector]


[AltContent: textbox (29b – Back Plate Extension)]



L'Henaff is analogous art because it is at least from the same field of endeavor, i.e., support assemblies.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to attach a cable fixture (L'Henaff: 200, fig 13) to the first back plate extension (Chuang: 12, fig 4, inverted) via the back plate (Chuang: 11, fig 11, inverted) as taught L'Henaff.  The motivation would have been to allow proper securement of cables for the display monitor within the volume.  Therefore, it would have been obvious to combine Chuang, Chian, Attkisson, and L'Henaff to obtain the invention as specified in claim 16.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chuang (US 2005/0082453 A1) in view of Chian (US 6,400,560 B1), Attkisson     (US 3,636,669), L'Henaff et al. (US 6,953,895 B2), hereinafter L'Henaff, and Atkinson et al. (US 8,991,062 B2), hereinafter Atkinson.
Regarding claim 17, Chuang, as modified by Chian, Attkisson, and L'Henaff (see above discussions with respect to claims 16 and 18), teaches the bracket assembly, wherein the cable fixture includes a connector (L'Henaff: 206, fig 13) for electrical connection between the electronic device and the display monitor.
Chuang, as modified by Chian, Attkisson, and L'Henaff (see above discussions with respect to claims 16 and 18), does not teach the bracket assembly, wherein the connector is an XLR connector.
Atkinson teaches an XLR connector (col 4, lines 29-32).

    PNG
    media_image9.png
    121
    706
    media_image9.png
    Greyscale



Atkinson is analogous art because it is at least from the same field of endeavor, i.e., support assemblies.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use an XLR connector (Atkinson: col 4, lines 29-32) with the cable fixture (L'Henaff: 200, fig 13) as taught by Atkinson.  The motivation would have been to allow the use of audio equipment with an XLR connector.  Therefore, it would have been obvious to combine Chuang, Chian, Attkison, L'Henaff, and Atkinson to obtain the invention as specified in claim 17. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828.  The examiner can normally be reached on weekdays (10:00 AM - 6:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631